TRANSFER ORDER
Before JOHN MINOR WISDOM, Chairman, and EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, STANLEY A. WEIGEL, and ANDREW A. CAFFREY, Judges of the Panel.
It appearing that all parties to the actions listed on the attached Schedule A agree on the desirability of transferring the action pending in the District of New Mexico to the Western District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district before the Honorable William R. Collinson, and the Panel having found upon consideration of the papers submitted that these actions involve common questions of fact and that transfer will serve the convenience of the parties and their witnesses and promote the just and efficient conduct of this litigation,
IT IS ORDERED that the action listed on the attached Schedule A and pending in the District of New Mexico be, and the same hereby is, transferred to the Western District of Missouri and, with the consent of that court, assigned to the Honorable William R. Collinson for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district and listed on Schedule A.
SCHEDULE A
Western District of Missouri
Elva Scott Beller, etc. v. The Whittaker Corp. d/b/a The Bermite Powder Co.
Civil Action No. 74CV 532-S
Joan Mable Rose, etc. v. The Whittaker Corp. d/b/a The Bermite Powder Co.
Civil Action No. 74CV 533-S
District of New Mexico
Ron King v. The Whittaker Corp. d/b/a The Bermite Powder Co.
Civil Action No. CIV75-581-M